 



EXHIBIT 10.21

     
Date of Agreement: 12/17/2004
  Agreement No.: 010101001

DATA SERVICES AGREEMENT
FOR
CREDITBROWSER™
between
Digital Matrix Systems, Inc.

and
Intersections, Inc.

     This DATA SERVICES AGREEMENT FOR CREDITBROWSER™ (this “Agreement”), made
and entered into as of 12/17/2004 (the “Effective Date”) by and between Digital
Matrix Systems, Inc., a Texas corporation (“DMS”) and Intersections Inc.
“Client”).

WITNESSETH:

     WHEREAS, Client desires DMS to provide certain on-line credit analysis
services through DMS’ proprietary web-based product known as CreditBrowser™ (the
“Services”), and DMS is willing to provide the Services to Client in accordance
with the terms and conditions hereof; and

     WHEREAS, in connection with the on-line credit analysis services, Client
desires DMS to process certain credit data (the “Credit Information”) obtained
from Experian Information Solutions, Inc., CSC Credit Services, Inc. and/or
Trans Union Corporation (collectively, the “Credit Bureaus”) in order to prepare
and provide to Clients normalized or merged Credit Information; and

     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements herein set forth, the parties, intending to be legally bound,
agree as follows:

     Section 1.Services. In accordance with the terms of this Agreement, DMS
will provide Client access to its CreditBrowser™ website to enable Client to
retrieve Credit Information from the Credit Bureaus and return the Credit
Information in a normalized and/or merged credit report format via the Internet.
Client hereby authorizes DMS to obtain Credit Information on its behalf using
the Credit Bureau codes provided by Client to DMS. The Services will be
performed by DMS in accordance with the Users Guide and Supervisors Guide
attached hereto as Schedule B, and the requirements set forth in Schedule C
(collectively, the “Documentation”).

1



--------------------------------------------------------------------------------



 



     Section 2. Security. Client shall maintain the security of logon
identification passwords used by Client and Client’s employees and customers to
gain access to the CreditBrowser™ website and the Services. Client will
implement any password restrictions or procedures reasonably requested by DMS
from time to time to maintain security of passwords and shall indemnify and hold
DMS harmless from and against any loss cost or damage incurred by DMS as result
of the unauthorized use of a password provided to Client due to Client’s failure
to adopt, comply with or enforce reasonable password and security policies and
procedures..

     Section 3. Term. The initial term of this Agreement shall be a period of
one year, commencing on the Effective Date. Unless earlier terminated pursuant
to the terms and conditions hereof, this Agreement shall automatically be
extended for successive terms of one year each, unless either party shall give
the other party written notice of its election not to extend the term 90 days
prior to the conclusion of the then-current term.

     Section 4. Conditions of Use of the Services.

          a) Client acknowledges the proprietary and confidential nature of the
CreditBrowser™ website and the Services (including the CPU 2 format for
delivering the Credit Information and the process for merging multiple credit
reports into one comprehensive report), and that the CreditBrowser™ website and
the Services are and will continue to be the exclusive property of DMS and shall
be used only as directed by DMS. DMS grants to Client a limited, non-exclusive,
non-transferable and non-assignable license to access the CreditBrowser™ website
and to use the Services and any other data or information that is proprietary to
DMS for purposes authorized by this Agreement. Client will require its employees
and customers that have access to the CreditBrowser™ website and the Services to
comply with all of the terms and conditions of this Agreement, and if any of
such persons breach this Agreement it shall be deemed a breach of this Agreement
by Client. Except as provided in this Section 4(c), nothing contained in this
Agreement shall be deemed to convey to Client, Client’s affiliates, employees,
agents, customers or to any other party, any right, title or interest, including
any patent, copyright, or other proprietary right, in or to the CreditBrowser™
website, the Services or any other data or information that is proprietary to
DMS. Client will not use or permit its affiliates, employees, agents,
subcontractors and clients to use the trademarks, service marks, logos, names or
other proprietary designations of DMS without its prior written consent.

          (b) During the term of this Agreement, Client agrees to comply with
all federal, state and local statutes, regulations and rules applicable to it,
including, without limitation the FCRA, with any changes enacted to FCRA during
the term of this Agreement, The Gramm Leach Bliley Act and Its implementing
regulations, and any state or local laws governing the disclosure of consumer
credit information. Without limiting the foregoing, DMS may from time to time
notify Client of additional, updated or new requirements relating to such laws,
compliance with which will be a condition of DMS’ continued provision of the
Credit Information to Client, solely to the extent applicable to Clients’ use of
the Credit Information. Client agrees to comply with such requirements, to the
extent applicable to Clients’ use of the Credit Information, no later than
thirty (30) days after it actually receives notice from DMS and such
requirements shall be incorporated into this Agreement by this reference. Client
understands and agrees that DMS may require evidence, including a certification,
that Client understands and will comply with applicable laws, but in no event
shall DMS require such evidence from Client more often than annually.

2



--------------------------------------------------------------------------------



 



     (c) This subsection (c) applies to the extent the Credit Information is
provided under DMS Credit Bureau codes, under a further written agreement
between the parties, and DMS therefore is reselling the Credit Information to
Client: As a condition to DMS providing the Services hereunder, Client agrees
that Client and its affiliates will use the Credit Information only for a
permissible purpose under the federal Fair Credit Reporting Act 15 U.S.C. ’ 1681
et seq., as amended (“FCRA”). Client will implement strict security procedures
designed to ensure that Client’s employees and customers use the Services and
the Credit Information in accordance with this Agreement and for no purposes
other than as permitted by this Agreement. Client will treat and hold the
Services and the Credit Information in strict confidence and will restrict
access to the Services and the Credit Information to Client’s employees and
customers who agree to act in accordance with the confidentiality requirements
set forth in Section 13 hereof. Client will inform Client’s employees and
customers to whom any Credit Information is disclosed of the provisions of this
Section 4(b). Client agrees to indemnify DMS for any claims or losses incurred
by DMS as a result of the misuse of the Services or the Credit Information by
Client or Client’s affiliates, employees, agents, subcontractors or customers in
violation of this Agreement. Notwithstanding the foregoing, DMS may immediately
discontinue offering the Services in the event DMS is no longer authorized to
resell the Credit Information pursuant to its arrangements with the Credit
Bureaus. In such event, DMS shall use commercially reasonable efforts to
continue to provide the Services to Client subject to such delays as are
necessary for either (i) DMS to become authorized to resell the Credit
Information or (ii) the Client to directly contract with the Credit Bureaus.

     Section 5. Fees. In consideration for the Services provided hereunder,
Client shall pay to DMS the fees set forth on Schedule A. Client agrees to pay
DMS within 30 days of the receipt of each DMS invoice. DMS may assess a late
charge of 1.5% per month or the highest rate allowed by law, whichever is less,
on past due invoices not paid more than 15 days after delivery of written late
notice.

     Section 6. Support Services. During the term of this Agreement, DMS will
provide to Client telephone support during the hours between 8:30 a.m. and 5:30
p.m. Dallas, Texas time on the days Monday through Friday excluding regularly
scheduled holidays of DMS, and as further described in Schedule B hereto.

     Section 7. Warranties and Disclaimer of Warranty.

     (a) Client acknowledges that the Services provided hereunder entail the
possibility of some human and/or machine errors, omissions, delays and losses,
including errors in the Credit Information, or delays caused by the Credit
Bureaus or Internet delivery of the Services, which may give rise to loss or
damage. ACCORDINGLY, DMS DOES NOT GUARANTEE OR WARRANT THE ACCURACY, TIMELINESS,
COMPLETENESS, CURRENTNESS, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE
OF THE SERVICES, THE CREDIT INFORMATION OR THE MEDIA ON OR THROUGH WHICH THE
SERVICES OR SUCH CREDIT INFORMATION ARE PROVIDED AND SHALL NOT BE LIABLE TO
CLIENT FOR ANY LOSS OR INJURY ARISING OUT OF OR CAUSED IN WHOLE OR IN PART BY
DMS’ ACTS OR OMISSIONS, WHETHER NEGLIGENT OR OTHERWISE, IN PROCURING, COMPILING,
COLLECTING, INTERPRETING, REPORTING, COMMUNICATING OR DELIVERING THE SERVICES OR
THE CREDIT INFORMATION. Client shall adopt such procedures as it deems
appropriate to limit its exposure with respect to such potential losses and
damages, including, without limitation, examination

3



--------------------------------------------------------------------------------



 



and confirmation of results prior to the use thereof and provisions for
identification and correction or errors and omissions.

(b) Notwithstanding the preceding paragraph, DMS represents and warrants that
(1) it may and will perform under this Agreement without violation of any law,
regulation or contractual obligation to which it is subject; (2) it may and will
provide the Services without infringement or violation of any third party
copyright, patent, trademark, trade secret or confidentiality right; and
(3) will perform in accordance with Appendices 1 and 2 to this Agreement.

     Section 8. Indemnification.

     (a) Client will indemnify, and defend and hold DMS and its affiliated
entities, officers, directors, shareholders, employees, contractors, agents and
customers harmless from and against any and all liabilities, damages, losses,
claims, costs and expenses, including reasonable attorney’s fees, which may be
asserted against or incurred by the foregoing parties, arising out of or
resulting from (i) access or any unauthorized access to the CreditBrowser™
website by or through Client, (ii) the use of the Services by or through Client,
or the disclosure, sale or transfer of or reliance upon the Credit Information
by or through Client; (iii) Client’s breach of any of the provisions of this
Agreement; or (iv) any violations of the FCRA or other applicable laws due to
the acts or omissions of Client.

     (b) DMS will indemnify, and defend and hold Client and its affiliated
entities, officers, directors, shareholders, employees, contractors, agents and
customers harmless from and against any and all liabilities, damages, losses,
claims, costs and expenses, including reasonable attorney’s fees, which may be
asserted against or incurred by the foregoing parties, arising out of or
resulting from (i) access or any unauthorized access to the Credit Information
by or through DMS, (ii) DMS’s breach of any of the provisions of this Agreement;
or (iii) any violations of the FCRA or other applicable laws due to the acts or
omissions of DMS.

     Section 9. Limitation of Liability. For all claims relating to this
Agreement, whether in contract, tort, strict liability, or otherwise, Client’s
sole and exclusive remedy shall be the recovery of Client’s actual, direct
damages, not to exceed the total amount of fees paid by Client hereunder, and
DMS’s sole and exclusive remedy shall be the recovery of DMS’s actual direct
damages, not to exceed the total amount of fees due from Client hereunder. IN NO
EVENT SHALL EITHER PARTY BE LIABLE FOR ANY INCIDENTAL, CONSEQUENTIAL, PUNITIVE,
SPECIAL OR INDIRECT DAMAGES, INCLUDING, BUT NOT LIMITED TO, ANY DAMAGES
RESULTING FROM A DISRUPTION IN CLIENT’S BUSINESS, EVEN IF THE OTHER PARTY HAS
BEEN ADVISED AS TO THE POSSIBILITY OF SUCH DAMAGES. THIS SECTION 9 SHALL NOT
APPLY TO ANY PARTY’S LIABILITY UNDER SECTION 8, 13 OR 15.

     Section 10. Waiver of Consumer Rights. (a) AFTER CONSULTATION WITH AN
ATTORNEY OF ITS OWN SELECTION, CLIENT HEREBY VOLUNTARILY WAIVES ITS RIGHTS UNDER
THE TEXAS DECEPTIVE TRADE PRACTICES/CONSUMER PROTECTION ACT, SECTION 17.41 ET
SEQ., TEXAS BUSINESS & COMMERCE CODE, A LAW THAT GIVES CONSUMERS SPECIAL RIGHTS
AND PROTECTIONS.

4



--------------------------------------------------------------------------------



 



     (b) In order to evidence its ability to grant such a waiver, Client
represents and warrants to DMS that (i) Client is not in a significantly
disparate bargaining position with respect to the transactions contemplated by
this Agreement and (ii) Client is represented by legal counsel selected solely
by Client in connection with the transactions contemplated by this Agreement,
including such waiver, and such attorney was not directly or indirectly
identified, suggested or selected by DMS or an agent of DMS.

     Section 11. Termination; Remedies. (a) Either party shall be in default if
it fails to perform any of its duties or obligations, including without
limitation payment, hereunder and does not cure such failure within 30 days
after written notice is given to the defaulting party. Upon a default, the
non-defaulting party may terminate this Agreement by providing written notice of
termination to the defaulting party, reserving unto the non-defaulting party all
rights and remedies it may have under this Agreement or may otherwise have at
law or in equity. Notwithstanding the foregoing, (DMS may immediately cease
providing the Credit Information to Client if for any reason one or more of the
Credit Bureaus ceases to provide the Credit Information to DMS or Client. DMS
SHALL NOT BE LIABLE TO CLIENT FOR ANY COST, EXPENSES OR DAMAGES (DIRECT OR
OTHERWISE) INCURRED AS A RESULT OF THE EXERCISE OF ANY AND ALL OF DMS’ RIGHTS
AND REMEDIES UNDER THIS SECTION 11.

     (b) The provisions of Sections 7, 8, 9, 10, 11, 14, 15 and 16 shall survive
any expiration or termination of this Agreement, for any reason or of DMS’
obligation to provide the Services hereunder.

     Section 12. Taxes and Other Charges. In addition to all amounts payable by
Client hereunder, Client will pay amounts equal to all sales, use, personal
property and other taxes resulting from this Agreement or any activities under
this Agreement, excluding taxes based on DMS’ net income, unless Client
furnishes proof of exemption from payment of such taxes in a form reasonably
acceptable to DMS. DMS may separately reflect on its invoices to Client the
amount of any taxes paid by DMS on Client’s behalf, and Client shall pay DMS for
such amounts.

     Section 13. Confidentiality.

     Section 19 of the Software License Agreement between DMS and Client, dated
April 1, 1999 is incorporated herein by reference and made fully applicable to
the Confidential Information (as defined in that agreement) disclosed by DMS to
Client under this Agreement. DMS understands that in connection with the
Services Client will communicate to DMS certain confidential and proprietary
information concerning the business of Client, including without limitation
client and customer identities, business plans and processes, and financial and
business projections. Information disclosed by either party to the other as
described above is defined for purposes of this Agreement as “Confidential
Information”. DMS agrees to hold such Confidential Information, and any other
information and/or materials identified by Client as confidential, for the sole
purpose of performing the Services, and shall not, without specific prior
written consent of an authorized officer of Client, utilize in any manner,
communicate or disclose any part thereof to any third party. Client and DMS each
shall require all of its respective agents and employees maintain the
confidentiality of the Confidential Information in accordance with this
agreement. DMS acknowledges that (i) the restrictions contained in this
Section 13 are reasonable and necessary to protect other party’s legitimate
interests, (ii) remedies at law will be inadequate and any violation of these
restrictions will cause irreparable damage to the non-breaching party within a
short period of time, and (iii) the non-breaching party will be entitled to
injunctive relief against each violation.

5



--------------------------------------------------------------------------------



 



The parties further agree that all confidentiality commitment hereunder shall
survive termination of this Agreement for any reason. DMS’s obligations under
this Section 13, however, do not apply to information which (i) is already known
by the recipient, (ii) becomes, through no act or fault of the recipient,
publicly known or available, (iii) is received by recipient from a third party
without a restriction on disclosure or use, or (iv) is independently developed
by recipient without reference to the Confidential Information of the other
party.

     Section 14. Data Ownership and Storage.

     (a) In the course of working with the data provided by you, which may
include consumer personally identifiable information, DMS will create electronic
records for the purposes of providing the service described herein. Such
electronic records will be maintained as confidential by DMS, subject to any
disclosure mandated by the Fair Credit Reporting Act.

     (b) DMS shall have the right to create non-personally identifiable
information (i.e. “Aggregate Data”) derived from the data provided by you and
shall further have the right to use such Aggregate Data for its own purposes,
subject to any restrictions as may be imposed by applicable law. Such Aggregate
Data, and any models, algorithms or datasets based thereon shall be the property
of DMS.

          Section 15. Handling of Nonpublic Personal Information. Each party to
this Agreement agrees to hold all non-public information of consumers, as
defined in the Gramm-Leach-Bliley Act, received from the other party as
confidential and will not disclose or use such information other than to perform
its obligations as set forth in this agreement or as otherwise authorized by
law. DMS acknowledges that the Credit Information is being retrieved by DMS
solely as the agent of Client, under Client’s agreements with the applicable
Credit Bureaus. DMS agrees that it shall not use the Credit Information for any
purpose except to provide the Services to Client, except as set forth in Section
14(b) above. DMS will implement strict security procedures designed to ensure
that DMS’s employees do not use that Credit Information for any purpose other
than to perform the Services. DMS shall develop, implement and maintain a
comprehensive information security program (the “DMS Security Program”) that is
written in one or more reasonably accessible parts and contains administrative,
technical and physical safeguards for the purpose of ensuring the security and
confidentiality of the Credit Information, protecting against any anticipated
threats or hazards to the security or integrity of the Credit Information, and
protecting against unauthorized access to or use of the Credit Information. DMS
shall provide Client the information about the DMS Security Program reasonably
requested by Client, and any other information required by Client to comply with
the obligations of a “financial institution” under the Federal Trade
Commission’s Standards for Insuring the Security, Confidentiality, Integrity and
Protection of Customer Records and Information, 16 C.F.R. Part 314.

     Section 16. General Terms and Conditions.

     (a) Entire Agreement. This Agreement contains the entire understanding of
the parties with respect to its subject matter, and supersedes any and all
related prior or contemporaneous understandings and agreements, oral or written.
This Agreement cannot be modified or amended except in writing signed by both
parties.

6



--------------------------------------------------------------------------------



 



     (b) Force Maieure. DMS shall be excused from delays in performing or from
its failure to perform hereunder, and such delays or failures shall not
constitute breaches of this Agreement, to the extent that such delays or
failures result from causes beyond its reasonable control, including but not
limited to the acts or omissions of the Credit Bureaus (e.g., one or more of the
Credit Bureaus ceases to provide the Credit Information to DMS or Client for any
reason), delay and interruptions in sending and receiving Credit Information via
the Internet, labor disputes, strikes or other labor or industrial disturbances,
acts of God, floods, lightning, shortages of materials, utility or communication
failures, earthquakes, casualty, war, riots, insurrections, embargoes,
regulations or orders from any governments, or any agency or subdivision
thereof; provided that, in order to be excused from delay or failure to perform,
DMS must act diligently to remedy the cause of such delay or failure. Client may
terminate this Agreement immediately if any event described above prevents DMS
from fully complying with this
Agreement for a period of more than 30 consecutive days.

     (c) No Agency. DMS is providing the Services to Client as an independent
contractor. DMS does not undertake by this Agreement or otherwise to perform any
obligation of Client, whether by regulation or contract. In no way is DMS to be
construed as the agent or acting as the agent of Client in any respect, all
other provisions of this Agreement notwithstanding.

     (d) Governing Law. THE VALIDITY, CONSTRUCTION AND PERFORMANCE OF THIS
AGREEMENT, AND THE LEGAL RELATIONS AMONG THE PARTIES SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

     (e) Dispute Resolution. With the exception of any action taken under
Section 4, 13 and 14 of this Agreement, the parties shall resolve any dispute
arising out of or relating to this Agreement in binding arbitration conducted in
accordance with the then pertaining rules for commercial arbitration of the
American Arbitration Association by a single arbitrator selected by the American
Arbitration Association or an arbitrator agreed upon by the parties. Any such
arbitration shall be held in Dallas, Texas unless the parties otherwise agree.
The parties shall be entitled to conduct reasonable discovery, in accordance
with the Texas Rules of Civil Procedure and applicable case law, prior to the
arbitration hearing, and the Texas Rules of Evidence shall be applicable to the
arbitration proceeding. The decision of the arbitrators shall be final and
binding on DMS and Client and may be entered and enforced in any court of
competent jurisdiction by either party.

     (f) Severability. This Agreement shall be deemed to be severable and, if
any provision of this Agreement shall be finally determined to be void, illegal
or unenforceable, then it is the parties’ desire and intention that such
provision be deemed automatically adjusted to the minimum extent necessary to
conform to applicable requirements of validity, legality and enforceability and,
as so adjusted, be deemed a provision of this Agreement as if it were originally
included herein; provided, however, if such provision cannot be adjusted without
substantially and materially altering the rights and duties hereunder and
fundamentally depriving one party of the benefit of the bargain (taken as a
whole) contemplated by this Agreement, then the parties will seek to reform this
Agreement through the procedure outlined in Section 17(e) above so as to
restore, as nearly as possible, the parties’ respective rights, duties, and
bargain. In any case, the remaining provisions of this Agreement shall remain in
effect.

7



--------------------------------------------------------------------------------



 



     (g) No Waiver. No delay or omission by either party hereto to exercise any
right or power occurring upon any non-compliance or default by the other party
with respect to any of the terms of this Agreement shall impair any such right
or power or be construed to be a waiver thereof. A waiver by either of the
parties hereto of any of the covenants, conditions or agreements to be performed
by the other shall not be construed to be a waiver of any succeeding breach
thereof or of any other covenant, condition, or agreement herein contained.
Unless otherwise stated, all remedies provided for in this Agreement shall be
cumulative and in addition to and not in lieu of any other remedies available to
either party at law, in equity, or otherwise.

     (h) Notices. Under this Agreement, if one party is required or permitted to
give notice to the other, such notice shall be deemed given if mailed by
registered or certified first class mail, postage paid with return receipt
requested, or if sent by facsimile, with receipt confirmed, and addressed as
follows (or as subsequently noticed to the other party):

          Digital Matrix Systems, Inc.   Address
15301 Spectrum Drive, 2nd Floor
      Intersections, Inc.
Addison, TX 75001-6466
      14390 Bogle Drive
ATTN: Mr. David McGough
      Chantilly, VA 20151
Telephone: (972) 341-0000
      Attn: Ken Schwarz
Fax: (972)341-0020
      (703)488-6143

      Fax: 703-488-6180
 
       

      With copy to: Chief Legal Officer at
same address or facsimile number

8



--------------------------------------------------------------------------------



 



     (i) Binding Effect; No Assignment. This Agreement shall inure to the
benefit of and be binding upon and enforceable against each party and it
successors and assigns. Neither party may sell, assign, convey, sublicense or
transfer this Agreement or its rights or obligations hereunder without the prior
written consent of the other party, except through merger, acquisition, sale of
all or substantially all of the assigning party’s assets, or to the assigning
party’s Affiliate. “Affiliate” of a party means an entity that controls, is
controlled by, or is under common control with, that party. Control of an entity
means direct or indirect ownership of a majority of voting stock, or other
majority equity interest, in each case with sufficient authority to direct the
affairs of the entity. Any assignment, transfer, conveyance or sublicense in
violation of this paragraph shall be null and void.

     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

DIGITAL MATRIX SYSTEMS

         
By:
       

       

Name: David A. McGough
Title:   President and CEO

Intersections, Inc.

         
By:
       

       

Ken Schwarz
Chief Financial Officer

9